IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,729-01


                      EX PARTE DONALD MILLER BALL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2012-0434-A IN THE 217TH DISTRICT COURT
                            FROM ANGELINA COUNTY


       Per curiam. KELLER , P.J., YEARY , AND SLAUGHTER , JJ. dissent.

                                           OPINION

       Applicant pleaded guilty to aggravated sexual assault of a child with a punishment cap

agreement of thirty years, and was sentenced to twenty-five years’ imprisonment. The Twelfth Court

of Appeals dismissed the appeal. Ball v. State, No. 12-13-00190-CR (Tex. App.—Tyler Aug. 20,

2014)(not designated for publication). Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC . art. 11.07.

       Applicant contends, among other things, that counsel was ineffective because he failed to hire

and consult with a sex offender treatment expert to support his punishment case. Based on the

record, the trial court has determined that counsel’s performance was deficient and that Applicant was
                                                                                                  2

prejudiced.

       Relief is granted. Strickland v. Washington, 466 U.S. 668 (1984). The sentence in cause

number 2012-0434 in the 217th District Court of Angelina County is set aside, and Applicant is

remanded to the custody of the Sheriff of Angelina County for a new punishment hearing. The trial

court shall issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:             September 16, 2020
Do not publish